UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6449



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MAURICE PERNELL SMITH,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at New Bern. W. Earl Britt, Senior Dis-
trict Judge. (CR-96-45-4-BR, CA-99-5-4-BR)


Submitted:   May 25, 1999                   Decided:   May 28, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Maurice Pernell Smith, Appellant Pro Se. John B. Clarkson, UNITED
STATES MARINE CORPS, Cherry Point, North Carolina; Anne M. Hayes,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Maurice Smith seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Smith, Nos. CR-96-45-4-

BR; CA-99-5-4-BR (E.D.N.C. Feb. 5, & Mar. 15, 1999). We also reject

Smith’s claim that he did not knowingly and voluntarily plead

guilty to the crime for which he stands convicted.     We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                 2